DETAILED ACTION
Claims 1 – 17 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2019/0138567, hereinafter referred to as Martin) in view of Nancekievill (US 2002/0116434).
As per claim 1:
Martin discloses a multiplying-and-accumulating (MAC) circuit comprising: a multiplying circuit including a first multiplier and a second 5multiplier, wherein each of the first multiplier and the second 
Martin does not specifically disclose that the input data is made of “N and M” natural numbers of bits and that the result data is made up of N+M bits .
However Nancekievill teaches the performing of multiply accumulate operations with two inputs, each comprising 32 bits, and the result of the multiplication is a 64 bit multiplication result, and the final result after going through an adder is a 64 bit final result value (Nancekievill: figure 3 and paragraph [0070]) as this is can be specified by the multiply instruction (Nancekievill: Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Martin to implement the input values as N and M number of bits and have the output result of the multiplication and addition be N + M bits as shown in Nancekievill as this is can be specified by the multiply instruction (Nancekievill: Paragraph [0018]).
As per claims 2 and 11:
Taking claim 2 as exemplary: The modified Martin teaches that M and N are equal (Nancekievill: Paragraph [0070], input values are each 32 bits.
	As per claim 9:
	Martin discloses a multiplying-and-accumulating (MAC) circuit comprising: a multiplying circuit including a plurality of multipliers, wherein 10each of the plurality of multipliers performs a multiplying calculation for first input data and second input data with to output multiplication result data (Martin: Paragraphs [0034] –[0035] and figure 4, a plurality of multipliers 402 to multiply input values); and an 
Martin does not specifically disclose that the input data is made of “N and M” natural numbers of bits and that the result data is made up of N+M bits .
However Nancekievill teaches the performing of multiply accumulate operations with two inputs, each comprising 32 bits, and the result of the multiplication is a 64 bit multiplication result, and the final result after going through an adder is a 64 bit final result value (Nancekievill: figure 3 and paragraph [0070]) as this is can be specified by the multiply instruction (Nancekievill: Paragraph [0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Martin to implement the input  values as N and M number of bits and have the output result of the multiplication and addition be N + M bits as shown in Nancekievill as this is can be specified by the multiply instruction (Nancekievill: Paragraph [0018]).
	
	As per claim 10:
	Martin discloses each of the adders in a first stage corresponding to a highest-order stage of the plurality of stages is configured to receive 104PA4023-6X multiplication result data that is output from two of the plurality of multipliers; and wherein each of the adders in a Jth stage of the plurality of stages is configured to receive addition result data that is output sfrom two of the adders in a (J-1)th stage of the plurality of stages (where, "J" is a natural number which is equal to or greater than two) (Martin: Figure 4 and paragraph [0034], adders 404, top layer receives result from multiplier, each other stage adder input is result from two adders above).
Allowable Subject Matter
Claims 3-8 and 12-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination, fail to teach the limitations set forth in claims 3 and 12 taken in combination with each and every limitation set forth in independent claims 1 and 9 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181